Citation Nr: 1817819	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-63 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel




INTRODUCTION

The Veteran had active service from January 1951 to January 1954.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Bilateral hearing loss disability did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

2.  Tinnitus did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  To the extent that the October 2015 notice of disagreement (NOD) submitted by the Veteran's representative asserts that the October 2015 VA examination is inadequate because the examiner failed to consider the Veteran's statements regarding his history of in-service noise exposure and relied solely on negative evidence, the Board finds such argument to be without merit.  As discussed further herein, the October 2015 VA examiner's opinion was based upon a review of the claims file and properly considered the Veteran's reported history and all relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Additionally, the Board acknowledges its heightened duty to assist given that the majority of the Veteran's service treatment records, other than a November 1951 physical examination and concurrent report of medical history, were destroyed in a fire and are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Destruction or loss of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Following a review of the claims file, the Board concludes that all available records identified by the Veteran as relating to the claims decided herein have been obtained, to the extent possible.  Moreover, the record contains sufficient evidence to make a decision regarding the Veteran's claims adjudicated herein.  The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Bilateral Hearing Loss and Tinnitus  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including sensorineural hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus as a result of in-service noise exposure.  

As noted above, the majority of the Veteran's service treatment records, other than a November 1951 physical examination and concurrent report of medical history, are unavailable.  Although the November 1951 physical examination does not document any problems related to the Veteran's ears and he concurrently denied any history of ear problems, the Board is mindful that his military occupational specialty (MOS) as an auto mechanic indicates a likelihood that he was exposed to hazardous noise during active service.  Moreover, although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As discussed below, post-service VA treatment records, specifically the October 2015 VA examination, document a current hearing loss disability during the pendency of the Veteran's claim, see 38 C.F.R. § 3.385; however, the evidence of record does not document that bilateral hearing loss or tinnitus had onset during the one year from service discharge in January 1954, and as such, presumptive service connection for bilateral hearing loss and tinnitus is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, as there is no probative evidence of a nexus between the Veteran's current bilateral hearing loss and tinnitus and his active service, to include noise exposure therein.  

The Veteran was afforded a VA audiology examination in October 2015.  At that time, he reported in-service noise exposure as an auto mechanic and noted that he was exposed to engines, grinders, and other equipment without hearing protection.  He stated that after active service he worked as an auto mechanic for 44 years until retirement; he noted that he used hearing protection after the implementation of the Occupational Safety and Health Administration (OSHA) in 1971.  Additionally, the Veteran denied a history of recreational noise exposure or family history of hearing loss.  He reported that he first perceived bilateral hearing loss in his mid-50s and that his constant bilateral tinnitus also had its onset after service.  

Following relevant testing, the VA examiner diagnosed bilateral hearing loss and tinnitus.  The examiner concluded that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of an event during active service, as the Veteran had more years of consistent noise exposure as a civilian auto body worker for 44 years than he did during active service.  As such, the examiner stated that it is more likely that the Veteran's hearing loss would come from years of civilian occupational noise exposure; additionally, the examiner noted that the Veteran reported a delayed onset of hearing loss until his 50s.  Similarly, the examiner opined that the Veteran's tinnitus is less likely than not a symptom associated with his hearing loss.  The examiner noted that although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes to include certain medications, anxiety, nicotine, sodium, excessive caffeine, etc.; moreover, hearing loss does not cause tinnitus or vice versa.  Additionally, the examiner concluded that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure as the Veteran reported a delayed onset after service  and he had more consistent noise exposure for 44 years following active service as an auto mechanic.  

The Board finds that the October 2015 VA opinion is entitled to great probative weight as it was based upon a thorough review of the claims file and properly acknowledged the Veteran's lay and military history; moreover, it is well-supported by a reasoned rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  While the October 2015 NOD submitted by the Veteran's representative asserts that the examination is inadequate because the examiner failed to consider the Veteran's statements regarding his history of in-service noise exposure and relied solely on negative evidence, the Board finds this assertion lacks merit.  Rather, the examination report reflects that the examiner clearly considered the Veteran's report of hearing loss with onset in his 50s and tinnitus also with onset after active service; moreover, the examiner did not simply rely on the absence of in-service evidence of hearing loss or tinnitus, but instead upon the Veteran's long post-service history of noise exposure as a civilian auto mechanic for 44 years when compared to his relatively shorter period of active service.  

Moreover, there is no probative evidence within the claims file to support the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  The Board has also considered the Veteran's lay statements of record regarding his observable symptoms, such as hearing difficulty and tinnitus, which are probative evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, to the extent such statements assert that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his active service, to include noise exposure, such statements are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, to the extent that the Veteran asserts that his bilateral hearing loss and tinnitus first had onset during active service and have been constant since that time, such statements are inconsistent with the additional evidence of record, including the October 2015 VA examination report which documents his report that his hearing loss had onset in his 50s and his tinnitus had onset after active service.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Veteran's own reports of bilateral hearing loss with onset in his 50s and tinnitus with its onset after active service are probative evidence that weighs against a finding that the Veteran's hearing loss and tinnitus first manifested during active service or within one year of service discharge, see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In conclusion, the most probative evidence of record weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims are denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


